United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-3249
                                 ___________

United States of America,               *
                                        *
               Plaintiff-Appellee,      *
                                        *
        v.                              *
                                        *
Tract I, Apartment Complex, Real        *
Property Located Within The City of     *
Sikeston, Scott County, Missouri        *
described as All of Lots Numbered 9, *
10, 11, 12, 13 and 14, in Block         * Appeal from the United States
Numbered 7 of Fairground Addition in * District Court for the
the City of Sikeston, Scott County,     * Eastern District of Missouri.
Missouri; Tract II, Business Building, *
All of Lots Numbered 4, 5, 6 and 7 in *        [UNPUBLISHED]
Block Numbered 7 of Fairground          *
Addition in the City of Sikeston, Scott *
County, Missouri,                       *
                                        *
               Defendants,              *
----------------------                  *
                                        *
Rufus J. Sumlin; Ella Sumlin,           *
                                        *
               Movants-Appellants.      *
                                   ___________

                        Submitted: April 5, 2002
                            Filed: April 8, 2002
                                 ___________
Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      The United States brought this action under 21 U.S.C. § 881(a)(7) (1994),
seeking forfeiture of two tracts of real property owned by Rufus and Ella Sumlin.
After a bench trial, the district court1 ordered the properties forfeited to the
government. On appeal the Sumlins argue that the district court should have granted
Ella Sumlin’s motion for summary judgment based on tenancy by the entirety, should
have applied the 2000 amendments to 18 U.S.C. § 985 (adding notice requirements),
improperly found that the Sumlins could have prevented drug trade on their property,
and erred in forfeiting both tracts. After careful review of the record, we affirm.

       We conclude that these arguments fail because (1) the denial of summary
judgment is unreviewable after a full trial on the merits, see Metro. Life Ins. Co. v.
Golden Triangle, 121 F.3d 351, 354-55 (8th Cir. 1997); (2) the 2000 amendments to
section 985 are not applicable to actions filed in 1998, see 18 U.S.C. § 985 historical
and statutory notes; Civil Asset Forfeiture Reform Act of 2000, Pub. L. No. 106-185,
§ 21, 114 Stat. 202, 225 (2000); (3) the district court did not err in holding that the
Sumlins failed to establish they were “innocent owners,” see 21 U.S.C. § 881(a)(7)
(1994), amended by Civil Asset Forfeiture Reform Act § 2(c)(2); Sawheny v. Pioneer
Hi-Bred Int’l, Inc., 93 F.3d 1401, 1407 (8th Cir. 1996); United States v. North 48 Feet
of Lots 19 & 20, 138 F.3d 1268, 1269 (8th Cir. 1998) (per curiam); and (4) the
undisputed evidence at trial showed that both tracts were used to facilitate drug
transactions, making them independently subject to forfeiture, see 21 U.S.C.
§ 881(a)(7).



      1
        The HONORABLE CATHERINE D. PERRY, United States District Judge
for the Eastern District of Missouri.
                                          -2-
Accordingly, we affirm.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-